



EXHIBIT 10.3


EXECUTION COPY
FIRST AMENDMENT TO
RECEIVABLES SALE AGREEMENT
THIS FIRST AMENDMENT TO RECEIVABLES SALE AGREEMENT, dated as of March 18, 2016
(this “Amendment”), is by and between T-MOBILE FINANCIAL LLC (“Finco”), as
seller, and T-MOBILE HANDSET FUNDING LLC (the “Transferor”), as purchaser, and
consented to by ROYAL BANK OF CANADA, as Administrative Agent (the
“Administrative Agent”), and the various Conduit Purchasers, Committed
Purchasers and Funding Agents party to the RPAA referenced below.
RECITALS:
WHEREAS, Finco and the Transferor have entered into the Receivables Sale
Agreement, dated as of November 18, 2015 (as amended, supplemented or otherwise
modified from time to time, the “RSA”);
WHEREAS, Finco, individually and as servicer, the Transferor, T-Mobile US, Inc.,
as guarantor, the Administrative Agent, and certain Conduit Purchasers,
Committed Purchasers and Funding Agents, have entered into the Receivables
Purchase and Administration Agreement, dated as of November 18, 2015 (as
amended, supplemented or otherwise modified from time to time, the “RPAA”); and
WHEREAS, Finco and the Transferor wish to amend the RSA as set forth in this
Amendment, and the Administrative Agent and the Conduit Purchasers, Committed
Purchasers and Funding Agents party to the RPAA wish to consent to this
Amendment.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
hereinafter set forth and intending to be legally bound hereby, agree as
follows:
ARTICLE ONE
DEFINITIONS
SECTION 1.01    Capitalized Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings ascribed thereto in the RSA
or the RPAA, as applicable.
ARTICLE TWO
AMENDMENT
SECTION 2.01    Amendment. Section 5.05 of the RSA is hereby deleted in its
entirety and is hereby replaced with the following new Section 5.05 and Section
5.06:




3904466.01.01.doc
\NY - 037532/000022 - 5346194 v1



--------------------------------------------------------------------------------






Section 5.05    Credit Agreement Responsibility Transfers.
(a)Subject to the prohibition set forth in Section 5.05(c) below, in the event
that that an Asset Base Deficiency under the Receivables Purchase and
Administration Agreement would occur as a result of a Transferred Receivable
becoming a Change of Responsibility Receivable thereunder and the Purchaser,
pursuant to Section 2.15(d)(i) of the Receivables Purchase and Administration
Agreement, replaces or repurchases Change of Responsibility Receivables and
other Purchased Assets, such Receivables and other Purchased Assets shall
immediately thereafter be replaced or repurchased, as applicable, automatically,
and without further action by the Purchaser or Finco, on the same date, for the
same amount and on the same terms of the corresponding replacement or repurchase
by the Purchaser, as applicable, to take place under Section 2.15(d) of the
Receivables Purchase and Administration Agreement so that the Purchaser can
fulfill its obligations thereunder.
(b)Subject to the prohibition set forth in Section 5.05(c) below, to the extent
that an Asset Base Deficiency under the Receivables Purchase and Administration
Agreement would not occur as a result of a Transferred Receivable becoming a
Change of Responsibility Receivable thereunder, Finco shall have the right to
direct the Purchaser to replace or repurchase such Change of Responsibility
Receivable and other Purchased Assets pursuant to the terms set forth in Section
2.15(d)(ii) of the Receivables Purchase and Administration Agreement. In the
event that Finco has directed the Purchaser, the Purchaser shall abide by such
direction and replace or repurchase such Change of Responsibility Receivables
and other Purchased Assets pursuant to the terms set forth in Section
2.15(d)(ii) of the Receivables Purchase and Administration Agreement, and such
Receivables and other Purchased Assets shall immediately thereafter be replaced
or repurchased, as applicable, automatically, and without further action by the
Purchaser or Finco, on the same date, for the same amount and on the same terms
of the corresponding replacement or repurchase by the Purchaser, as applicable,
to take place under Section 2.15(d) of the Receivables Purchase and
Administration Agreement.
(c)For purposes of this Section 5.05, Finco shall be prohibited from
repurchasing or replacing Change of Responsibility Receivables pursuant to the
terms hereof if at the time of such repurchase or replacement, as applicable,
and after giving effect thereto, the aggregate Receivables Balances immediately
prior to the repurchase or replacement, as applicable, for all Change of
Responsibility Receivables repurchased or replaced by Finco during the past
twelve (12) months would exceed 10.00% of the Aggregate Receivables Balance.  In
the event that such prohibition applies, Finco will no longer consent to (or
permit any of its Affiliates to consent to) any Receivable that has been
transferred by Finco to the Purchaser pursuant to the terms hereof from becoming
a Change of Responsibility Receivable.
(d)All of the retransfers of Receivables contemplated by this Section 5.05 shall
occur without recourse to, and without warranty of any kind deemed to have been
made by, the Purchaser, and all representations and warranties are hereby


2
\NY - 037532/000022 - 5346194 v1



--------------------------------------------------------------------------------






expressly disclaimed. Upon the payment of the amounts or the transfer of the
Receivables described in this Section 5.05, the Purchaser shall assign to Finco
all of the Purchaser’s right, title and interest in the related Change in
Responsibility Receivable and other Purchased Assets, in each case received and
released from the Purchaser in accordance with the Receivables Purchase and
Administration Agreement, without recourse, representation or warranty.
Section 5.06    Seller Deposits. The Seller hereby agrees, for the benefit of
the Purchaser and its permitted assignees under the Related Documents, that, in
the event that the Purchaser is required or elects to deposit funds in any
amount into the Collection Account with respect to (A) Ineligible Receivables
pursuant to Section 2.12 of the Receivables Purchase and Administration
Agreement, (B) Eligible Jump Receivables pursuant to Section 2.15(a) of the
Receivable Purchase and Administration Agreement, (C) any Unpaid Conversion to
Lease Receivables pursuant to Section 2.15(c) of the Receivables Purchase and
Administration Agreement, (D) any Change of Responsibility Receivables pursuant
to Section 2.15(d) of the Receivables Purchase and Administration Agreement, and
(E) Receivables subject to any downward adjustments contemplated by Section 6.15
of the Receivables Purchase and Administration Agreement, then in each case the
Seller shall make a deposit of funds into the Collection Account in such amount
on behalf of the Purchaser and in satisfaction of the Purchaser’s obligations
under Section 2.12, Section 2.15(a), Section 2.15(c), Section 2.15(d) or Section
6.15 (as the case may be) of the Receivables Purchase and Administration
Agreement. To the extent that Finco deposits amounts into the Collection Account
in satisfaction of the Purchaser’s obligations under Section 2.12, Section
2.15(a), Section 2.15(c) or Section 2.15(d) (as the case may be) of the
Receivables Purchase and Administration Agreement, Finco shall also satisfy its
obligations pursuant to the corresponding provisions set forth in Sections 5.01
through 5.05 above.
SECTION 2.02.    Consents. The Administrative Agent and the Owners (constituting
the Required Owners) hereby consent to this Amendment in accordance with
Section 3.9(c) of the RPAA and Section 8.01 of the RSA. The Owners’ consent to
this Amendment is limited as specified and shall not be construed as a consent
or waiver of any other term or provision of the RPAA or the RSA. Nothing herein
releases, modifies, alters, amends or otherwise changes (or shall be deemed to
release, modify, alter, amend or change) any of the rights, remedies, powers or
privileges of the Administrative Agent, any Conduit Purchaser, Committed
Purchaser or Funding Agent under or in connection with the RPAA, except as
expressly provided herein. Nothing herein shall obligate the Administrative
Agent, any Conduit Purchaser, Committed Purchaser or Funding Agent to grant (or
consent to) any future or other waiver of any kind under or in connection with
the RPAA or the RSA or entitle the Transferor to receive any such waiver (or
consent) under the RPAA or the RSA.


3
\NY - 037532/000022 - 5346194 v1



--------------------------------------------------------------------------------






ARTICLE THREE
EFFECTIVENESS; RATIFICATION
SECTION 3.01    Effectiveness. This Amendment shall become effective, and this
Amendment thereafter shall be binding on the parties hereto and their respective
successors and assigns, as of the date first set forth above when counterparts
hereof shall have been executed and delivered by the parties hereto.
SECTION 3.02    Incorporation; Ratification.
(a)    On and after the execution and delivery hereof, this Amendment shall be a
part of the RSA and each reference in the RSA to “this Agreement” or “hereof”,
“hereunder” or words of like import, and each reference in any other Related
Document to the RSA shall mean and be a reference to such RSA as previously
amended, and as amended, modified and consented to hereby.
(b)    Except as expressly provided herein, the RSA shall remain in full force
and effect and is hereby ratified and confirmed by the parties hereto.
ARTICLE FOUR
MISCELLANEOUS
SECTION 4.01    Representations and Warranties. Finco hereby represents and
warrants that its representations and warranties set forth in Section 3.01 of
the RSA are true and correct in all material respects as of the date hereof.
SECTION 4.02    Status of the Related Documents. Except as otherwise expressly
provided herein, this Amendment shall not constitute a waiver of any right,
power or remedy of the Owners, and except as expressly provided herein, this
Amendment shall have no effect on any term or condition of the Related
Documents.
SECTION 4.03    Governing Law; Submission to Jurisdiction. This AMENDMENT shall
be governed by, and construed and enforced in accordance with, the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY AGREES TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS
THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS.


4
\NY - 037532/000022 - 5346194 v1



--------------------------------------------------------------------------------






SECTION 4.04    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing such
counterpart.
[signatures on following page]








5
\NY - 037532/000022 - 5346194 v1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto have caused a counterpart of this
Amendment to be duly executed as of the date first above written.
 
 
T-MOBILE FINANCIAL LLC
 
 
 
 
By:
/s/ Dirk Wehrse
 
Name:
Dirk Wehrse
 
Title:
Assistant Treasurer

 
 
T-MOBILE HANDSET FUNDING LLC
 
 
 
 
 
 
 
By:
/s/ Dirk Wehrse
 
Name:
Dirk Wehrse
 
Title:
Senior Vice President, Treasury &
 
 
Treasurer







[Signature Page to First Amendment to RSA]
\NY - 037532/000022 - 5346194 v1



--------------------------------------------------------------------------------






THE UNDERSIGNED HEREBY CONSENT, ACKNOWLEDGE AND AGREE WITH RESPECT TO ITESELF TO
THE PROVISIONS SPECIFIED IN SECTION 2.02 AND SECTION 4.02 OF THE AMENDMENT:




ROYAL BANK OF CANADA,
 
as Administrative Agent
 
 
 
 
By:
/s/ Thomas C. Dean
 
Name:
Thomas C. Dean
 
Title:
Authorized Signatory
 

OLD LINE FUNDING, LLC,
 
as a Conduit Purchaser
 
 
 
 
By:
Royal Bank of Canada, as
 
 
Attorney-in-Fact
 
 
 
 
By:
/s/ Thomas C. Dean
 
Name:
Thomas C. Dean
 
Title:
Authorized Signatory
 

ROYAL BANK OF CANADA,
 
as a Committed Purchaser
 
 
 
 
By:
Thomas C. Dean
 
Name:
Thomas C. Dean
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Austin J. Meier
 
Name:
Austin J. Meier
 
Title:
Authorized Signatory
 



[Signature Page to First Amendment to RSA]
\NY - 037532/000022 - 5346194 v1



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
 
as a Funding Agent
 
 
 
 
By:
/s/ Thomas C. Dean
 
Name:
Thomas C. Dean
 
Title:
Authorized Signatory
 



[Signature Page to First Amendment to RSA]
\NY - 037532/000022 - 5346194 v1



--------------------------------------------------------------------------------






THE UNDERSIGNED HEREBY CONSENT, ACKNOWLEDGE AND AGREE WITH RESPECT TO ITESELF TO
THE PROVISIONS SPECIFIED IN SECTION 2.02 AND SECTION 4.02 OF THE AMENDMENT:




LANDESBANK HESSEN-THÜRINGEN
 
GIROZENTRALE,
 
as a Committed Purchaser
 
 
 
 
By:
/s/ Bjoern Mollner
 
Name:
Bjoern Mollner
 
Title:
VP
 
 
 
 
By:
/s/ Stephan Paesler
 
Name:
Stephan Paesler
 
Title:
SVP
 

LANDESBANK HESSEN-THÜRINGEN
 
GIROZENTRALE,
 
as a Funding Agent
 
 
 
 
By:
/s/ Bjoern Mollner
 
Name:
Bjoern Mollner
 
Title:
VP
 
 
 
 
By:
/s/ Stephan Paesler
 
Name:
Stephan Paesler
 
Title:
SVP
 









[Signature Page to First Amendment to RSA]
\NY - 037532/000022 - 5346194 v1

